November 10, 2011




                                   JUDGMENT

                      The Fourteenth Court of Appeals

                          MICHAEL K. BURKE, Appellant

NO. 14-11-00696-CV                      V.

               A.H.D. HOUSTON, INC. D/B/A CENTERFOLDS AND
                   CHRISTOPHER ALAN MALUSA, Appellees
                           ____________________

      Today the Court heard appellant=s motion to dismiss the appeal from the judgment
signed by the court below on July 8, 2011. Having considered the motion and found it
meritorious, we order the appeal DISMISSED.
      We further order that all costs incurred by reason of this appeal be paid by
MICHAEL K. BURKE.
      We further order this decision certified below for observance.
      We further order the mandate be issued immediately.